Exhibit 10.1

SEVERANCE AGREEMENT

AND RELEASE OF ALL CLAIMS

 

1. This Severance Agreement and Release of All Claims (this “Agreement”) is
entered into between BioMarin Pharmaceutical Inc., including its officers,
directors, managers, agents, and representatives (collectively, the “Company”)
and Jeffrey H. Cooper (“Employee”). The purpose of this Agreement is to arrange
a severance of Employee’s employment with Company on a basis that is
satisfactory both to the Company and to the Employee.

 

2. Employee’s termination date for all purposes will be December 20, 2012
provided that such date may be accelerated to any sooner date that the Employee
elects, so long as he provides at least fourteen (14) days advanced notice (the
“Termination Date”).

 

3. Both Employee and Company are entering into this Agreement as a way of
concluding the employment relationship between them and of settling voluntarily
any dispute or potential dispute that Employee has or might have with Company as
of the date this Agreement is signed.

 

4. Company agrees to continue Employee’s salary, including as adjusted effective
March 4, 2012 based on the increase approved by the Company’s Compensation
Committee on December 13, 2011, through the earlier of June 30, 2012 or the
Termination Date. Thereafter, Employee will continue to provide services to the
Company to assist in the transition of his current responsibilities for a
minimum of twenty (20) hours per week at a salary of Two Thousand Dollars
($2,000) per week through the Termination Date. All appropriate payroll taxes
will be deducted therefrom. Notwithstanding the foregoing, the Company may
modify Employee’s title to Special Advisor at any time and for any reason,
provided that his title will be changed to Special Advisor no later than
June 30, 2012.

 

5. Company agrees to pay to Employee severance pay in the amount of Five Hundred
Twenty Six Thousand One Hundred Forty Two Dollars and 50/100 ($526,142.50) (the
“Severance Amount”). This amount will be paid in a lump sum within ten
(10) business days of Employee re-executing this Agreement upon the Termination
Date. All appropriate payroll taxes will be deducted therefrom.

 

6. Company agrees to pay for outplacement services to be provided by Right
Management to Employee for six (6) months, to commence on a date of Employee’s
choosing, provided that such start date is not later than January 1, 2013.
Company will pay Right Management for these services directly.

 

7. Employee agrees and understands that after June 30, 2012, he will no longer
be eligible to participate in the Company’s short or long-term disability plans,
health insurance plans or other company sponsored insurance, except for COBRA
coverage, and that after the Termination Date, he will no longer be eligible to
participate in the Company’s 401(k) Retirement Savings Plan, Educational
Assistance Plan, Employee Stock Purchase Plan, Long-Term Equity Compensation
Plan, or any other employee benefit plans. Notwithstanding the foregoing,
Company will pay for Employee’s COBRA coverage for COBRA-eligible health and
welfare plans consistent with what the Employee was enrolled in at February 1,
2012 through December 31, 2012; however, Employee must elect COBRA coverage by
completing the COBRA enrollment forms sent by the COBRA Administrator before
Company is able to pay this benefit.

 

- 1 -



--------------------------------------------------------------------------------

8. Employee agrees that he will submit any business expense reports to the
Company within fifteen (15) days after the Termination Date, and the Company
agrees to pay all such properly submitted expense reports subject to Company
policy in accordance with its customary procedures.

 

9. Employee agrees that he shall immediately return to the Company all Company
property, including but not limited to all computer equipment, mobile devices,
keys, key cards, security badges, passwords, tangible proprietary information,
documents, books, records, reports, customer and contact lists, computer files
and data (and any copies thereof), which exist in any medium, which were
prepared or obtained by Employee in the course of or incident to his employment.

 

10. Employee warrants and represents that he has not and will not improperly
disclose any non-public Company materials, documents, or other confidential
information (“Confidential Information”) to third parties. Employee acknowledges
and agrees that violation(s) of the foregoing shall render this Agreement null
and void. And, because Company’s damages resulting from any such violation(s)
would be impracticable and extremely difficult to fix in an actual amount, the
liquidated amount of damage(s) presumed to be sustained from any such violation
will be disgorgement of the entire Severance Amount and $5,000.00 per violation.
That sum is agreed on as compensation for the injury suffered by Company and not
as a penalty. Employee further agrees and stipulates that disclosure of
Confidential Information will result in irreparable harm to Company for which
monetary damages would be inadequate to compensate, and that any such improper
disclosure of Confidential Information will entitle the Company to injunctive
relief.

 

11. As consideration for this severance payment, Employee, for Employee and
Employee’s spouse, heirs, executors, representative and assigns, forever
releases the Company from any and all claims, actions, and causes of action
which Employee has or might have concerning Employee’s employment with Company
or the termination of employment, up to the date of the signing of this
Agreement, to the fullest extent such claims are releasable by law. All such
claims are forever barred by this Agreement without regard to whether those
claims are based upon any alleged breach of contract or covenant of good faith
and fair dealing; any alleged employment discrimination or other unlawful
discriminatory acts, including claims under Title VII, the Fair Employment and
Housing Act, the Americans with Disabilities Act, the California Labor Code, the
Employee Retirement Income Security Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act of 1990, any alleged tortious act
resulting in physical injury, emotional distress, or damage to reputation or
other damages, or any other claim or cause of action as of the date of the
signing of this Agreement.

 

12. Employee agrees that the foregoing payments shall constitute all money and
benefits owed or payable to Employee, including all amounts due under that
certain Amended and Restated Employment Agreement, with an effective date of
April 9, 2007, by and between the Company and Employee (the “Employment
Agreement”), and that Employee will not seek any further compensation from the
Company for any other claims, damages, costs or attorneys fees. Company and
Employee agree that the terms of this Agreement shall supersede and, to the
extent necessary to give effect to this Agreement, amend and modify the
Employment Agreement.

 

- 2 -



--------------------------------------------------------------------------------

13. The parties acknowledge that California Civil Code Section 1542 provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

 

  Being fully informed of this provision of the Civil Code, Employee and Company
waive any rights under that section, and acknowledge that this Agreement extends
to all claims Employee has or might have against Company, whether known or
unknown.

 

14. Employee understands that:

 

  14.1. Employee has twenty one (21) days in which to consider signing this
Agreement. Employee agrees that should he decide to sign this Agreement before
the one (21) day review period expires, such decision and waiver of the
twenty-one (21) day review period is knowing, voluntary and his alone.

 

  14.2. Employee should carefully read and fully understand all of the terms of
the Agreement;

 

  14.3. Employee is, through this Agreement, releasing Company from any and all
claims Employee may have against it;

 

  14.4. Employee knowingly and voluntarily agrees to all of the terms set forth
in this Agreement;

 

  14.5. Employee knowingly and voluntarily intends to be legally bound by this
Agreement;

 

  14.6. Employee was advised and hereby is advised in writing to consult with an
attorney of Employee’s choice prior to signing this Agreement; and

 

  14.7. Employee has a full seven (7) days following the signing of this
Agreement to revoke it and Employee has been, and hereby is, advised in writing
that this Agreement will not become effective or enforceable until that seven
(7) day revocation period has expired and Employee has not revoked the
Agreement.

 

15. This Agreement is in full satisfaction of disputed claims and by entering
into this Agreement, Company is in no way admitting liability of any sort. This
Agreement, therefore, does not constitute an admission of liability of any kind.
The Company’s obligations under Section 5 of this Agreement are conditioned on
Employee re-executing this Agreement on or within five (5) business days after
the Termination Date.

 

16. Employee agrees that he will not seek reemployment with the Company at any
time, nor shall the Company be under any obligation to rehire him.

 

17. Employee will cooperate with requests for information or assistance that the
Company may make from time to time up until Employee’s Termination Date.

 

- 3 -



--------------------------------------------------------------------------------

18. Employee agrees that for two (2) years after the Termination Date, Employee
will not directly or indirectly solicit, hire or encourage the soliciting or
hiring of any individual employed by the Company or any of its subsidiaries.
Employee also agrees that for two (2) years after the Termination Date, Employee
will not directly or indirectly induce any individual employed by the Company or
any of its subsidiaries to leave the Company or subsidiary for any reason
whatsoever.

 

19. In regard to future employment references, the Company agrees that no one
other than the Company’s Human Resources department will release employment
information and said information will only be dates of employment, most recent
annual base salary, and job title of Senior Vice President and Chief Financial
Officer. Additionally Employee agrees that the Company’s Executive Officers and
Directors may provide a reference, written or oral, with such content as such
individual deems appropriate.

 

20. Employee agrees that Employee will not make negative comments, in any media,
about the Company’s management or employees, members of its board of directors,
policies, practices, direction, finances, or philosophy. The officers of the
Company will not make negative comments about Employee’s performance while he
was employed by the Company.

 

21. Company will not contest Employee’s claim for unemployment benefits,
however, Company reserves the right to review and correct or confirm Employee’s
reason for termination if necessary or requested by the Employment Development
Department.

 

22. Should any provision of this Agreement be determined by any court to be
wholly or partially illegal, invalid or unenforceable, the legality, validity
and enforceability of the remaining provisions shall not be affected, and said
illegal, unenforceable or invalid provisions shall be deemed not to be a part of
this Agreement.

 

23. Employee and Company agree that any prior communications that may have
referenced certain notice and termination benefits are superseded by this
Agreement, for which good and valuable consideration has been exchanged.

 

24. Employee and Company agree that this Agreement contains their complete and
final agreement and that there are no representations, statements, or agreements
that have not been included within this Agreement.

 

25. Employee and Company acknowledge that in signing this Agreement, they do not
rely upon and have not relied upon any representation or statement made by any
of the parties or their agents with respect to the subject matter, basis or
effect of this Agreement, other than those specifically stated in this written
Agreement.

 

26. This Agreement shall be binding upon Employee and Company, the parties to
this Agreement and upon their heirs, administrators, representatives, executors
and assigns. Employee expressly warrants that Employee has not transferred to
any person or entity any rights, causes of action or claims released in this
Agreement.

 

27. This Agreement shall be interpreted, enforced and governed by the laws of
the state of California without regard or giving effect to its conflict of laws
principles. Employee and Company agree that any litigation regarding the
application and interpretation or alleged breach of this Agreement shall be
brought in the state courts of Marin County, California or in the United States
District Court for the Northern District of California. Employee and Company
agree to submit to the exclusive jurisdiction and venue of those courts.

 

- 4 -



--------------------------------------------------------------------------------

28. This Agreement may be executed in several counterparts, including by
facsimile, .pdf file, or photocopied signature, each of which shall be an
original, but all of which together shall constitute one and the same agreement.

 

29. BioMarin is a federal (sub)contractor subject to all provisions of E.O.
11246, Sec. 503 of the Rehabilitation Act, and the Vietnam Era Veterans’
Readjustment Act.

 

JEFFREY H. COOPER     BIOMARIN PHARMACEUTICAL INC. /S/ JEFFREY H. COOPER     /S/
MARK WOOD     BY:   MARK WOOD DATE: FEBRUARY 21, 2012     ITS:   SR. VICE
PRESIDENT, HUMAN RESOURCES & CORPORATE AFFAIRS     DATE: FEBRUARY 17, 2012

Employee hereby re-executes and agrees to the terms of this Agreement, including
the release of claims as set forth in Section 11, through the date indicated
below.

_________________________________

_____________________

____________________________________________

DATE: ______________________________________

 

- 5 -